Citation Nr: 0913159	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a chronic ear 
disability manifested by itching, to include as due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1983 to July 1987 and from July 1989 to July 1996.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2004, the Veteran requested a Travel 
Board Hearing.  He failed to report for such hearing 
scheduled in September 2006.  In January 2007, this matter 
was remanded for further development.


FINDING OF FACT

The record does not show that a chronic ear disability 
manifested by itching was manifested in service, or that at 
any time since his discharge from active service the Veteran 
has had objective indications of a qualifying chronic ear 
disability manifested by itching.


CONCLUSION OF LAW

Service connection for a chronic ear disability manifested by 
itching, to include as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via letters in November 2002, and May 2007, the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the Veteran that he 
should submit any medical evidence pertinent to his claim.  
Although complete VCAA notice was not provided to the Veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See May 
2008 supplemental statement of the case.  The Veteran is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.  Specifically, the Veteran did not 
receive timely notice regarding disability ratings or 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)).  A May 2007 letter provided such notice.  As 
noted above, the claim was thereafter readjudicated.  
Regardless, this decision denies service connection, and 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  Hence, the Veteran 
is not prejudiced by such notice timing defect.  

Regarding VA's duty to assist, it is noteworthy that service 
treatment records (STRs) from the Veteran's first period of 
service (July 1983 to July 1987) are lost. Ordinarily, in 
such a situation there is a heightened duty to assist a 
claimant in developing his claims.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  There is also a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Significantly, 
the Veteran alleges this disability arose during his second 
period of active service (from which service treatmnent 
records are available).  He has not identified any other 
pertinent records that are outstanding, and has indicated, in 
May and July 2004 correspondence, that he has no further 
evidence to submit.  Pursuant to the January 2007 Board 
remand, the Veteran was afforded an examination in April 
2008.  The Board finds that VA has met its assistance 
obligations, and will proceed with appellate review. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs for his period of service from July 1989 
to July 1996 contain no mention of chronic ear disability 
manifested by itching.  On May 1996 service separation 
examination, clinical evaluation of the Veteran's ears was 
normal.  

In his October 2002 claim seeking service connection, the 
Veteran alleged that on three occasions his unit was in an 
area sprayed with chemicals.

On April 2003 VA audiological evaluation, the Veteran 
reported that he noticed his ears itching since his return 
from the Gulf. 

In a January 2004 VA clinical record, it was noted that 
systems review revealed no present ear complaints, and there 
were no findings pertaining to the ears.  
In his May 2004 VA Form 9, the Veteran claimed he has 
"permanent itching of the ears" as a result of exposure to 
chemicals sprayed where he was stationed during the Gulf War.  
He stated that due to constant ear itching (and presumably 
scratching) he gets ear infections.

On April 2008 VA examination, the Veteran reported that while 
stationed in the Gulf, he was exposed to a liquid rain from 
scud explosions.  He stated that about a year after he was 
discharged his ears began itching.  He reported that he now 
experiences constant itching.  Physical examination of the 
ears revealed normal tympanic membranes and canals 
bilaterally; no redness or scaling; no cerumen; no obvious 
itching with attempts to scratch; and no infection in either 
ear.  The examiner noted there were several short hairs deep 
in the ear canals.  The examiner stated that there was no 
pathology to render a diagnosis and that the ear itching may 
possibly be related to hair in the ear canals.  He opined:

"It is my medical opinion that the Veteran's bilateral 
ear itching is not a chronic disability because there is 
no pathology to render a diagnosis.  Therefore, it is my 
medical opinion that it is not the result of or caused 
by his active service time.  As well, it is my medical 
opinion that it is not the result of or caused by an 
undiagnosed illness.  It is most likely that the 
bilateral ear itching is caused by irritation from hair 
in his ears."

"No pathology present to render a diagnosis.  His 
itching ear problem began a year after he was out of the 
military he reports."

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  The chronic disability 
must have manifested either during active military, naval, or 
air service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011, and must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

The Veteran is not shown to have a current diagnosis of a 
chronic ear disability manifested by itching, and such 
disability was not diagnosed in service.  The question then 
becomes whether he has signs or symptoms of a chronic ear 
disability manifested by itching, so as to warrant 
presumptive service connection under 38 U.S.C.A. § 1117.  

Significantly, although, the Veteran has reported unexplained 
symptoms of chronic ear disability manifested by itching 
(which in his words leads to ear infections), such are not 
shown to have ever been manifested to a compensable degree.  
Under Code 6210 (for chronic otitis externa) a 10 percent 
rating is assigned for swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  See 38 C.F.R. § 4.87.  

Furthermore, the record does not show that at any time (in 
service or thereafter) there were "objective indications of 
a qualifying chronic disability" manifested by itching.  See 
38 C.F.R. § 3.317 (a)(1).  Specifically, no examination, in 
service or after the Veteran's service in the Southwest Asia, 
found "signs" of chronic ear disability manifested by 
itching perceptible to an examining physician.  See 38 C.F.R. 
§ 3.317(a)(3).  The April 2008 examination specifically 
addressing this issue found that examination of the ears was 
normal and that there was no pathology to render a diagnosis.  
Furthermore, the record does not show that at any time there 
were non-medical indicators of ear itchiness capable of 
independent verification.  All there is to show that the 
Veteran has a chronic ear disability manifested by itching 
are the Veteran's own subjective complaints/accounts that are 
incapable of independent verification.  

In light of the foregoing, the Board finds that the answer to 
the threshold question that must be addressed, i.e., whether 
the Veteran actually has the disability for which service 
connection is sought, is no.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The preponderance of the evidence is against the claim 
seeking service connection for a chronic ear disability 
manifested by itching; accordingly, the claim must be denied.


ORDER

Service connection for a chronic ear disability manifested by 
itching, to include as due to an undiagnosed illness is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


